PARTICULATE MATTER DETECTION SYSTEM



FIRST OFFICE ACTION


SPECIFICATION

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. The Applicant's cooperation is requested in correcting any errors of which the Applicant may become aware of in the specification.

CLAIMS

35 U.S.C. § 103

In accordance with 35 U.S.C. 103, a patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (2011/0283773).

With respect to independent claim 1, Suzuki sets forth a particulate matter detection system for detecting a particulate matter in exhaust gas, the system comprising:
a particulate matter detection sensor (13) in which at least one detection portion is provided, the at least one detection portion including,
at least one pair of a plurality of electrodes (16 & 17), and
a deposition surface (31) which is interposed between the pair of electrodes and which the particulate matter is deposited on;
a capacitor (35) connected to the at least one detection portion in series;
a power supply (55) configured to apply a direct voltage to a series body including the at least one detection portion and the capacitor (abstract); and
a voltage measurement portion configured to measure a voltage (S103).

Suzuki sets forth that a voltage measurement portion is configured to measure a voltage (S103) but fails to explicitly set forth that the voltage measurement portion is configured to measure a voltage of the capacitor.
However, it would have been obvious to one having ordinary skill in the art armed with the Suzuki teaching to measure the voltage of the capacitor as claimed because the capacitor (35) serves as part of a simple RC circuit (Fig. 3). With the voltage being detecting at different points in the circuit, simple circuit analysis would allow for the voltage of the capacitor to be measured.

The motivation to measure the voltage of the capacitor (35) being to assure proper operation of the capacitor and thus the overall circuit/particulate matter detection sensor.

With respect to claim 2, Suzuki sets forth that the plurality of electrodes (16 & 17) are arranged at a predetermined distance in the particulate matter detection sensor (Fig. 1); and
both of the detection portion and the capacitor are “provided by” (ie. established) the plurality of electrodes.

With respect to claim 3, Suzuki sets forth that the capacitor includes the pair of electrodes (16 & 17), and the particulate matter is deposited between and on the surface of the pair of electrodes (Fig. 2).

With respect to claim 7, Suzuki sets forth that the particulate matter detection sensor (16/17) and the capacitor (35) are separately provided from each other (Fig. 1).


Allowable Subject Matter

Claims 4 - 6 and 8 - 13 are objected to as being dependent upon rejected claims 1 and 2, but would be allowable if rewritten in independent form including all of the limitations of claims 1 and 2 and any intervening claims.


With respect to claim 4, the prior art fails to teach or suggest the combination of the capacitor including the electrodes as defined by claims 1 and 2 while at least one of those electrodes is covered with an insulation layer. Claims 8 - 13 depend from claim 4 and are thus distinct for at least that reason.

With respect to claim 5, the prior art fails to teach or suggest that a part of the electrodes among the plurality of electrode pairs has a deposition amount of the particulate matter being smaller than a deposition amount of a remaining part of the electrode pair.

With respect to claim 6, the prior art fails to teach or suggest that each of the electrode pairs has a different capacitance from each other between the pair of electrodes and that the capacitances are different from each other.

CITED DOCUMENTS

The Applicant’s attention is directed to the “PTO-892” form for the relevant art made of record at the time of this office action.

CONTACT INFORMATION

Any inquiry concerning this communication from the Examiner should be directed to Eric S. McCall whose telephone number is 571-272-2183.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).












/Eric S. McCall/Primary Examiner
Art Unit 2856